This being a case where the employer, with knowledge of the injury to the employee, failed to file a report thereof within six months, I concur in the result, and in the opinion so far as it refers to the situation presented herein. However, I do not believe that the decision herein should apply to or cover a case where an employer, without knowledge of an injury within the six months period, for that reason fails to report the same within such period, but who, on thereafter obtaining information thereof, within the succeeding six months, files a report within that time. In such case, I think the employee is required to file his application within twelve months *Page 53 
from the date of his injury. The statement in the opinion that "Under the statute, in order to have any legal effect whatever, the employer's report must be filed in the office of the Compensation Commissioner within six months of the date of injury" seems to me to be too broad. Its application might serve to penalize an employer who, by reason of lack of knowledge of an injury, was without fault, by allowing the presentation of a claim against him within two years from the date of an injury. I think that a report filed on obtaining information of any injury within the second six months period should be given some effect.